Detailed Action

Acknowledgements 

1.   	This communication is in response to the Request for Continued Examination of Application No. 15/437,569 filed on 7/2/2020.
2. 	Claim(s) 1-12 and 14-19 is currently pending and have been fully examined.

3.	Claim 13 has been cancelled by the Applicant 

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action or RCE was 7/2/2020.          .

		Continued Examination Under 37 C.F.R.- §1.114

7.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 7/2/2020 has been entered. 

Response to Applicant’s Comments/Remarks

Applicant’s Argument #1:
Applicant contends that the 35 USC 101 rejection set forth in the prior office action was improper because Applicant’s claim is not directed to an abstract idea. 
Examiner’s Response to Argument #1:
Applicant’s argument that the 35 USC 101 rejection set forth in the prior office action was improper because Applicant’s claim is not directed to an abstract idea has fully been considered and is persuasive; therefore, the rejections are withdrawn.
					Examiner Comments
9.	As to claim 1, the Examiner would like to point out that claim 1 is not in proper Beauregard format.
	As to claim 19, the Examiner would like to point out that claim 19 is not in proper Beauregard format.

10.	The Examiner would like to point out Applicant’s claim language directed to “intended use.”
	As to claim 1, Applicant recites, “a computing device comprising at least one non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising:”
	As to claim(s) 8-9 and 16, Applicant recites, “wherein the at least one processor is further configured to execute the instructions to:”
	As to claim 19, Applicant recites, “at least one processor configured to execute the instructions to:”

In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms, as recited above, have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.1 2

11.	The Examiner would like to point out Applicant’s claim language directed to “non-functional descriptive material.”
	As to claim 1, Applicant recites, “further comprised of preexisting fingerprints of data files and associated encoded security actions;”
As to claim 2, Applicant recites, “wherein the at least one of the one or more egress points is a printer.”
As to claim 3, Applicant recites, “wherein the at least one of the one or more egress points is a removable data storage medium.”
As to claim 4, Applicant recites, “wherein the at least one of the one or more egress points is an email server connected to the protected computer environment.”
As to claim 5, Applicant recites, “wherein the at least one of the one or more egress points is a print server connected to the computer environment.”
As to claim 6, Applicant recites, “wherein the at least one of the one or more egress points is a network appliance connected to the protected computer environment.”
As to claim 7, Applicant recites, “wherein the at least one of the one or more egress points is a data object residing in the computing device, said data object representing a portion of a document file selected by the user using a clipboard associated with a local operating system.”
As to claim 10, Applicant recites, “wherein the computer environment includes a network associated with the organization.”
As to claim 11, Applicant recites, “wherein the network includes a public internet.”
As to claim 14, Applicant recites, “where the computer system is comprised of a plurality of fingerprint servers, wherein each fingerprint server of the plurality of the fingerprint servers includes at least a subset of the preexisting fingerprints.”
As to claim 15, Applicant recites, “wherein the plurality of fingerprint servers is connected to the protected computer environment.”
As to claim 17, Applicant recites, “wherein one or more fingerprint servers of the plurality of fingerprint servers are located in geographically diverse location.”
As to claim 18, Applicant recites, “wherein communication between the computing device and the fingerprint server is by means of web service calls.”
As to claim 19, Applicant recites, “comprised of preexisting fingerprints of a plurality of data files and associated encoded security actions….” 
Applicant’s claim is directed to nonfunctional descriptive material. Nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.3 

	 Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claim(s) 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, Applicant recites, “monitor an activity at each of one or more  computing device egress points;” however, Applicant’s Specification recites:
The present invention provides methods and systems to protect an organization's secure information from unauthorized disclosure. The present system uses protect agents installed across various egress points (e.g., email server, user's computer, etc.) to monitor information disclosed by a user. The present system also provides the use of fingerprint servers to remotely maintain a database of fingerprints associated with the organization's secure data. In one embodiment, the protect agents transmit fingerprints associated with the user's information to the fingerprint server utilizing a local network or the public internet. The protect agents then receive a comparison analysis from the fingerprint servers and execute appropriate security action based on the analysis. In one embodiment, a combination of the local network and public internet is utilized to achieve remote agent lookups.
[0021] To achieve this purpose, the various egress points of the computer 111 are monitored to detect any activity that purports to disclose information through the egress points. A software agent, called the protect agent 116, is run on the computer 111 to monitor activity at the egress points (112, 113, 114, 115, 115a) associated with the computer 111. If the organization supports more than one computer system, each of these computer systems (110, 116, 117, 118) have protect agents installed on them to ensure that the activity on each of the computer systems is monitored. In one embodiment, the protect agent 116 is a set of computer instructions or a computer implemented program available on a memory location (e.g., on a magnetic tape drive, a flash memory drive, etc.) at the site of the protect agent 116, 
[0022] In addition to being installed in every computer system (110, 116, 117, 118) in the network, the protect agents are also installed on other vulnerable egress points across the organization. One example of such a vulnerable egress point includes one or more email server systems 118 connected to the network. The email server 119 handles and routes the emails sent out and received by the organization. The protect agent 120 installed on the email server 119 monitors the emails desired to be sent out of the organization through the email server. Another example of a vulnerable egress point could be a print server 121 connected to the organization's network. A protect agent 123 connected to the print server 122 monitors print jobs sent by the users to the printers connected to the network. 
[0023] Additional examples of vulnerable egress points include network appliance systems 126. Here, a protect agent 128 is installed in each network appliance 127 to ensure that information disclosed through a particular network appliance 127 is monitored. Examples of using network appliances 126 to transfer data include sharing of data over a network share medium, data transferred at the socket or TCP layer of the network, etc. It is understood that in addition to these examples, the egress points also include other porous environments through which information can be disclosed by the user beyond the secure environment of the organization. 
Here, from Applicant’s Specification the monitoring is associated to the passage of information through an egress point (e.g. information disclosed by the user), which is a specific type of action.  However, Applicant’s claim is directed to the monitor an activity at each of one or more computing device egress points.  The Examiner interprets Applicant’s claim use of “activity” broadly to encompass a plurality of different scenarios.  For example, a line voltage drop may be interpreted to be “an activity” a decrease in the flow of data packets may be interpreted to be “an activity.”  Therefore, the Examiner interprets Applicant’s use “an activity” to be representative to any action performed by an egress point. Therefore, Applicant’s claim is broader than the Specification.4 
	As to claim 1, Applicant recites, “detect an attempt….”  However, it is unclear HOW Applicant’s claimed invention works because Applicant does NOT recite claim language directed to the actual prevention of the transmission.  Therefore, without such claimed “prevention” it is unclear HOW Applicant can claim an “attempt.” The Examiner is interpreting Applicant’s claim broadly enough that the claimed “transmit” is actually going through, without hindrance.5
	As to claim 1, Applicant recites, “the security action message including an encoded security action associated with the matched encoded fingerprint….”  However, it is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent an “encoded security action.”  Applicant’s Specification recites:
[0032] The information transmitted by the protect agent to the fingerprint server could be in several formats. In one embodiment, the protect agent directly transmits the digital information 220 that the user intends to disclose. Examples of such digital information include text files, audio files, video files, etc. These examples also include other forms of data, such as software code, design data (e.g., VLSI or CAD design files), or any other digital form of data. that an organization wishes to protect. In such cases, the protect agent transmits the information as-is, or encrypts the files before transmission to ensure the security of the transmitted information. The encryption can be done with any of the standard encryption algorithms known to people skilled in the art. 
However, it is unclear HOW Applicant’s claimed invention works for it is unclear who performs the encoding.  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “the security action message including an encoded security action associated with the matched encoded fingerprint” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “the security action message including an encoded security action associated with the matched encoded fingerprint” is to be performed.6   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “the security action message including an encoded security action associated with the matched encoded fingerprint.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “the security action message including an encoded security action associated with the matched encoded fingerprint” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”7  
	As to claim 1, Applicant recites, “execute the encoded security action encoded in the received security action message;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “execute the encoded security action encoded in the received security action message;” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “execute the encoded security action encoded in the received security action message;” is to be performed.8   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “execute the encoded security action encoded in the received security action message.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “execute the encoded security action encoded in the received security action message;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”9  
	As to claim 7, Applicant recites, “said data object representing a portion of a document file selected by the user using a clipboard associated with a local operating system.”  However, Applicant’s Specification recites:
[0020] Such points at which information can he transferred outside of the organization's protected environment are called egress points. Examples of transferring data at egress points include copying the information from the computer to a CD disk 112 or any other optical storage medium, copying the information to a floppy drive 113 or any other tape medium, copying the information to a USB key 114 or other flash based storage medium, transferring the information by printing the information using a printer 115, copying information to the clipboard 115a of the local operating system, etc. In such an event, all the information that is transmitted through the computer 111 needs to be monitored to ensure that secure or sensitive information does not get transferred. 
However, it is not clear HOW Applicant’s claimed invention works for it is unclear what entity (e.g. user or server) is actually performing the “copying.”10  
	As to claim 9, Applicant recites, “wherein the operations further comprise the at least one processor is further configured to execute the instructions to: encrypt the at least one fingerprint prior to the transmission to the fingerprint server.”  Applicant’s Specification recites:
[0033] In another embodiment, the protect agent converts the information received from the user to a raw text format 225 before transmission to the fingerprint server. One advantage of converting the files to raw text is that it decreases the size of the file being sent over, thus reducing network congestion and file lookup latency. Additionally, processing the files at the site of the protect agents relieves the fingerprint server of some of the computational burden from handling the user input information received from all protect agents. The protect agents may additionally encrypt the raw text before transmission. There are several methods widely known in the field of art to convert a digital file to raw text. One such method is described in the U.S. application Ser. No. 12/177,043, describing how a digital text file can be converted to raw text. 
Here, Applicant’s Specification recites that it encrypts the “raw text,” not the fingerprint as claimed by the Applicant.  Therefore, it is unclear HOW Applicant’s claimed invention works.
	As to claim 12, Applicant recites, “wherein the fingerprint server is hosted and maintained by a hosted fingerprint service provider.”  However, it is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent HOW applicant’s claimed “maintained” works.11  
As to claim 17, Applicant recites, “wherein one or more fingerprint servers of the plurality of fingerprint servers are located in geographically diverse location.”  However, it is unclear HOW Applicant’s claimed invention works for it is unclear HOW to determine or what makes up “geographically diverse.”12  
As to claim 19, Applicant recites, “a data storage device comprised of preexisting fingerprints of a plurality of data files and associated encoded security actions.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “a data storage device comprised of preexisting fingerprints of a plurality of data files and associated encoded security actions” works.  Therefore, claim 19 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “a data storage device comprised of preexisting fingerprints of a plurality of data files and associated encoded security actions” is to be performed.13   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “a data storage device comprised of preexisting fingerprints of a plurality of data files and associated encoded security actions.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “associated encoded security actions” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”14  
	As to claim 19, Applicant recites, “monitor an activity at each of one or more egress points of the computer environment;” however, Applicant’s Specification recites:
The present invention provides methods and systems to protect an organization's secure information from unauthorized disclosure. The present system uses protect agents installed across various egress points (e.g., email server, user's computer, etc.) to monitor information disclosed by a user. The present system also provides the use of fingerprint servers to remotely maintain a database of fingerprints associated with the organization's secure data. In one embodiment, the protect agents transmit fingerprints associated with the user's information to the fingerprint server utilizing a local network or the public internet. The protect agents then receive a comparison analysis from the fingerprint servers and execute appropriate security action based on the analysis. In one embodiment, a combination of the local network and public internet is utilized to achieve remote agent lookups.
[0021] To achieve this purpose, the various egress points of the computer 111 are monitored to detect any activity that purports to disclose information through the egress points. A software agent, called the protect agent 116, is run on the computer 111 to monitor activity at the egress points (112, 113, 114, 115, 115a) associated with the computer 111. If the organization supports more than one computer system, each of these computer systems (110, 116, 117, 118) have protect agents installed on them to ensure that the activity on each of the computer systems is monitored. In one embodiment, the protect agent 116 is a set of computer instructions or a computer implemented program available on a memory location (e.g., on a magnetic tape drive, a flash memory drive, etc.) at the site of the protect agent 116, 
[0022] In addition to being installed in every computer system (110, 116, 117, 118) in the network, the protect agents are also installed on other vulnerable egress points across the organization. One example of such a vulnerable egress point includes one or more email server systems 118 connected to the network. The email server 119 handles and routes the emails sent out and received by the organization. The protect agent 120 installed on the email server 119 monitors the emails desired to be sent out of the organization through the email server. Another example of a vulnerable egress point could be a print server 121 connected to the organization's network. A protect agent 123 connected to the print server 122 monitors print jobs sent by the users to the printers connected to the network. 
[0023] Additional examples of vulnerable egress points include network appliance systems 126. Here, a protect agent 128 is installed in each network appliance 127 to ensure that information disclosed through a particular network appliance 127 is monitored. Examples of using network appliances 126 to transfer data include sharing of data over a network share medium, data transferred at the socket or TCP layer of the network, etc. It is understood that in addition to these examples, the egress points also include other porous environments through which information can be disclosed by the user beyond the secure environment of the organization. 
Here, from Applicant’s Specification the monitoring is associated to the passage of information through an egress point (e.g. information disclosed by the user), which is a specific type of action.  However, Applicant’s claim is directed to the monitor an activity at each of one or more egress points.  The Examiner interprets Applicant’s claim use of “activity” broadly to encompass a plurality of different scenarios.  For example, a line voltage drop may be interpreted to be “an activity” a decrease in the flow of data packets may be interpreted to be “an activity.”  Therefore, Applicant’s claim is broader than the Specification.15 
As to claim 19, Applicant recites, “monitor an activity at each of one or more egress points of the computer environment;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “monitor an activity at each of one or more egress points of the computer environment” works.  Therefore, claim 19 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “monitor an activity at each of one or more egress points of the computer environment” is to be performed.16   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “monitor an activity at each of one or more egress points of the computer environment.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “the computer environment” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”17  
As to claim 19, Applicant recites, “detect an attempt to transmit a data file outside the computer environment using at least one of the one or more egress points;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “detect an attempt to transmit a data file outside the computer environment using at least one of the one or more egress points” works.  Therefore, claim 19 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “detect an attempt to transmit a data file outside the computer environment using at least one of the one or more egress points” is to be performed.18   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of, “detect an attempt to transmit a data file outside the computer environment using at least one of the one or more egress points.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “outside the computer environment” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”19  
Dependent claim(s) 2-12 and 14-18 are also rejected for being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 112

14.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claim(s) 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 7 is indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.

Evidence to support a position that claim(s) 7 is drawn to an apparatus includes the recitation of “computer system.”  Conversely, evidence to support a position that claim(s) 7 are drawn to a method includes recitation of: “said data object representing a portion of a document file selected by the user using a clipboard associated with a local operating system.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 7 to be drawn to either an apparatus or method.20
Claim(s) 12 is indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
Evidence to support a position that claim(s) 12 is drawn to an apparatus includes the recitation of “the computer system.”  Conversely, evidence to support a position that claim(s) 12 is drawn to a method includes recitation of: “wherein the fingerprint server is hosted and maintained by a hosted fingerprint service provider.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 12 to be drawn to either an apparatus or method.21
As to claim 12, the scope of the claim is unclear as Applicant recites, “wherein the fingerprint server is hosted and maintained by a hosted fingerprint service provider;” however, the metes and bounds of Applicant’s use of “maintained” is undeterminable by the Examiner.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.22
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

18.	Claim(s) 1-12 and 14-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rabin et al., (US 6,697,948) (“Rabin”).
As to claim 1:
Rabin teaches:
a fingerprint server comprised of a data storage device (((Col. 2, lines 45-67), (Col. 5, lines 6-30), (Col. 35, lines 1-67), (Col. 36, lines 1-67), Figures 2, 7, 9);
As to, further comprised of preexisting fingerprints of data files and associated encoded security actions; (See Above) and 
a computing device comprising at least one non-transitory computer-readable medium configured to store instructions (Figures 2, 4-6, 9) and
As to:
at least one processor configured to execute the instructions to perform operations comprising: monitor an activity at each of one or more egress points of the computer environment; detect an attempt to transmit a data file to a destination outside the computer environment using at least one of the one or more egress points, in response to said detection, generate at least one fingerprint of the data file; transmit the at least one fingerprint of the data file to the fingerprint server prior to the data file being transmitted to the determined destination outside of the computer environment; receive from the fingerprint server, a security action message based on matching the transmitted at least one fingerprint against the preexisting fingerprints in the data storage device, the security action message including an encoded security action associated with the matched encoded fingerprint: and selecting the security action associated with the matched fingerprint; and execute executing the encoded security action encoded in the received security action message.
In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms, as recited above, have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.23 24
As to claim 2:
wherein the at least one of the one or more egress points is a printer (See Above);
As to claim 3:
wherein the at least one of the one or more egress points is a removable data storage medium (See Above);
As to claim 4:
wherein the at least one of the one or more egress points is an email server connected to the protected computer environment (See Above);
As to claim 5:
wherein the at least one of the one or more egress points is a print server connected to the computer environment (See Above);
As to claim 6:
wherein the at least one of the one or more egress points is a network appliance connected to the protected computer environment (See Above);
As to claim 7:
wherein the at least one of the one or more egress points is a data object residing in the computing device, said data object representing a portion of a document file selected by the user using a clipboard associated with a local operating system (See Above);
As to claim 8:
wherein the operations further comprise the at least one processor is further configured to execute the instructions to: add to the data file, information representing the encoded security action (See Above)
As to claim 9:
Rabin teaches:
encrypt the at least one fingerprint prior to the transmission to the fingerprint server (Col. 17, lines 60-67) and (Col. 18, liens 1-5);
As to claim 10:
Rabin teaches:
wherein the computer environment includes a network associated with the organization (Figure 1);
As to claim 11:
Rabin teaches:
wherein the network includes a public internet (Col. 27, lines 1-5);
As to claim 12:
wherein the fingerprint server is hosted and maintained by a hosted fingerprint service provider (See Above);

As to claim 14:
Rabin teaches:
where the computer system is comprised of a plurality of fingerprint servers (Figure 1);
wherein each fingerprint server of the plurality of the fingerprint servers includes at least a subset of the preexisting fingerprints (See Above);
As to claim 15:
Rabin teaches:
wherein the plurality of fingerprint servers is connected to the computer environment (Figure 1)
As to claim 16:
wherein the operations further comprise the at least one processor is further configured to execute the instructions to: select a fingerprint server among the plurality of fingerprint servers to receive the data file in dependence on a load distribution (See Above);
As to claim 17:
wherein one or more fingerprint servers of the plurality of fingerprint servers are located in geographically diverse locations (See Above);


As to claim 18:
wherein communication between the computing device and the fingerprint server is by means of web service calls (See Above);

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21.	Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabin et al., (US 6,697,948) (“Rabin”) and in view of Sutherland (US 6,292,898) (“Sutherland”).
As to claim 19:
Rabin teaches substantially as claimed:
a data storage device ((Col. 2, lines 45-67), (Col. 5, lines 6-30), Figures 2, 4, 9);
As to, comprised of preexisting fingerprints of a plurality of data files and associated encoded security actions, Applicant’s claim is directed to nonfunctional descriptive material. Nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.25 
a computing device comprising at least one non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to (Figures 4 and 9);
select from the data storage device a security action by generating a fingerprint of the data file and matching the generated fingerprint against the preexisting fingerprints ((Col. 3, lines 10-30), (Col. 4, lines 20-67), (Col. 7, lines 1-20), (Col. 26, lines 15-33), Figure 13a);
Rabin does not expressly teach:
monitor an activity at each of one or more egress points of the computer environment;
detect an attempt to transmit a data file outside the computer environment using at least one of the one or more egress points; and
in response to said detection

However, Sutherland teaches:

monitor an activity at each of one or more egress points of the computer environment ((Col. 8, lines 1-5), Claims 14 and 33);
detect an attempt to transmit a data file outside the computer environment using at least one of the one or more egress points; and ((Col. 8, lines 1-5), Claims 14 and 33);
in response to said detection ((Col. 8, lines 1-5), Claims 14 and 33);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the 

invention to modify Rabin to include the features of Southerland because monitoring 

points for certain activity aids in maintaining data security.

	

Conclusion

22.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/30/2021



    
        
            
        
            
    

    
        1 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        2 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        3 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        4 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        
        5 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        6 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        7 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        8 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        9 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        10
        In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        11 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        12 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        13 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        14 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        15 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        
        16 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        17 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        18 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        19 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        20 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        21 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        22 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        23 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        24 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        25 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).